320 S.W.3d 218 (2010)
Jamie R. KAMPE, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70644.
Missouri Court of Appeals, Western District.
September 7, 2010.
Matthew Ward, Columbia, MO, for appellant.
Shaun J. Mackelprang and Daniel N. McPherson, Jefferson City, MO, for respondent.
Before Division Three: JAMES M. SMART, JR., Presiding Judge, JOSEPH M. ELLIS, and GARY D. WITT, JJ.

ORDER
PER CURIAM:
Jamie Kampe appeals the denial of his Rule 24.035 post-conviction motion. He says his plea counsel failed to litigate a motion to suppress that would have been meritorious and resulted in all incriminating evidence being suppressed. The judgment is affirmed. Rule 84.16(b).